BY THE COURT.
Petition for certiorari was filed in the District Court of Appeal, Fourth District, seeking to review an order entered by the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, in the case of State of Florida v. Simpson, No. 75-2553-CF.
By its order of 1 March 1976, 330 So.2d 32, the above cause was transferred to this Court pursuant to the provisions of Florida Appellate Rule 2.1, subd. a(5)(d).
Upon examination we find that the order sought to be reviewed was entered by the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, which is in the jurisdiction of the District Court of Appeal, Fourth District.
In light of the foregoing, the petition for certiorari shall be transferred by separate order to the District Court of Appeal, Fourth District, after five days’ notice due to the parties as provided by Rule 2.1, subd. a(5)(d), Florida Appellate Rules.
BOYER, C. J., and MILLS and Mc-CORD, JJ., concur.